Servers, J.
No errors are assigned, and it is .claimed in argument the instructions are erroneous, and yet the abstract fails to state that all the instructions are contained therein. Notwithstanding these facts, we have examined the record in connection with the argument of appellant and have been unable to discover any prejudicial error. Considering the state of the record we deem an extended discussion of the matters relied on in argument by appellant as unnecessary, if not out of place.
Affirmed.